155 F.Supp.2d 765 (2001)
3G MERMET FABRIC CORP., Plaintiff,
v.
UNITED STATES, Defendant.
Slip Op. 01-78, Court No. 98-04-00669.
United States Court of International Trade.
June 25, 2001.
POGUE, District Judge.

Judgment
This Court having received and reviewed the United States Customs Service results from the parties' voluntary remand of Flocké 11202 fabric, and Customs having complied with this Court's decision in 3G Mermet Fabric Corp. v. United States, 24 CIT ____, Slip Op. 01-28, 135 F.Supp.2d 151 (CIT 2001), in the absence of any argument in opposition thereto, it is hereby
*766 ORDERED that the Remand Results filed by Customs are affirmed in their entirety.